           Case 3:19-cv-00067-DB Document 1 Filed 02/21/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION                            .YH
UNITED STATES OF AMERICA,                        §
                                                 §
     PETITIONER,                                 §
                                                 §    JUDGE   MiD BR!OEE
V.                                               §
                                                 §
APPROXIMATELY $49,810.70, IN                          CI      CTIO NO.
                                                                iCVO367
                                                 §
FUNDS FOMERLY ON DEPOSIT IN JP                   §
MORGAN CHASE BANK ACCOUNT                        §
NUMBER XXXXX8314,                                §
                                                 §
     RESPONDENT.                                 §


                       VERIFIED COMPLAINT FOR FORFEITURE

       Comes now Petitioner United States of America, acting by and through the United States

Attorney for the Western District of Texas and the undersigned Assistant United States Attorney,

pursuant to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, Federal Rules of Civil Procedure, and respectfully states as follows:

                                                 I.
                                     NATURE OF THE ACTION

       This action is brought by the United States of America seeking forfeiture to the United

States of the property described below:

         Approximately $49,810.70, in funds formerly on deposit in JP Morgan Chase Bank
         account number XXXXX83I4,

hereinafter referred to as the "Respondent Property."

                                        II.
                          STATUTORY BASIS FOR FORFEITURE

        This is a civil forfeiture action in rem brought against the Respondent Property for the

 violations of Title 18 U.S.C.   §   1343 and 1957, and subject to forfeiture to the United States
            Case 3:19-cv-00067-DB Document 1 Filed 02/21/19 Page 2 of 9



pursuant to Title 18 U.S.C.    §   981(a)(l)(C).

         Title 18 U.S.C.       Civil forfeiture
                           § 981.
           (a)(1) The following property is subject to forfeiture to the United States:

              (C) Any property, real or personal, which constitutes or is derived from proceeds
              traceable to a violation . . . of this title or any offense constituting "specified
              unlawful activity" (as defined in section 1956(c)(7) of this title), or conspiracy to
              commit such offense.

                                               III.
                                     JURISDICTION AND VENUE

         Under Title 28 U.S.C.      §   1345, this Court has jurisdiction over an action commenced by

the United States, and under Title 28 U.S.C.        §   1355(a), jurisdiction over an action for forfeiture.

This Court has    in   rem   jurisdiction over the Respondent Property under Title 28 U.S.C.             §


1355(b) and 1395(b).           Venue is proper in this district pursuant to Title 28 U.S.C.

§   1355(b)(1)(A), because the acts or omissions giving rise to the forfeiture occurred in this

District, and pursuant to Title 28 U.S.C.       §   1355(b)(1)(B) and 1395(b) because the Respondent

Property was seized in this District.

                                                        Iv.
                              FACTS IN SUPPORT OF FORFEITURE

         A. Criminal Case

         On October 25, 2017, an Indictment (ECF No. 4) was returned against Defendant Manuel

Isaac Garciagodoy ("Garciagodoy"), in the Western District of Texas, El Paso Division, under

Criminal Case Number EP-17-CR-2152-DB for the violations of Title 18 U.S.C.                   §   286, 287,

1343, and 1957. On January 11, 2018, the Government filed a Bill of Particulars for Forfeiture

of Property (ECF No. 46) giving notice of its intent to seek forfeiture on certain properties from

Garciagodoy, which included the Respondent Property.
           Case 3:19-cv-00067-DB Document 1 Filed 02/21/19 Page 3 of 9



        On May 16, 2018, Garciagodoy pled guilty pursuant to a written Plea Agreement (ECF

No. 72) with the Government to Count One of the Indictment (ECF No. 4) for the violation of

Title 18 U.S.C.   §   286. On May 17, 2018, Garciagodoy consented to abandon any and all right,

title and interest in the Respondent Property pursuant to an Abandonment of Property agreement

with the Government (ECF No. 77), which was entered into the docket by the Court on June 5,

1I1I3

        On September 19, 2018, Garciagodoy was sentenced. In his Judgment in a Criminal

Case (ECF No. 114) Garciagodoy was ordered to be committed to the custody of the Federal

Bureau of Prisons to be imprisoned for a term of twenty-four (24) months as to Count One of the

Indictment (ECF No. 4).        Furthermore, Garciagodoy was ordered to forfeit the Respondent

Property to the United States in his Judgment in a Criminal Case (ECF No. 114, pg. 8)

        B. Investigation

        On or about February 9, 2016, the Internal Revenue Service ("IRS") received a 2015

Form 1040 Individual Income Tax Return for Manuel Isaac Garciagodoy ("Garciagodoy"). The

Form 1040 was electronically filed with the IRS, and was reviewed by IRS Agent Patrick Peevey

("Agent Peevey"). Garciagodoy's name, social security number, and address of 3019 Richmond

Avenue, El Paso, Texas 79930 are reported on page one of the Form 1040, and filing status

elected on the Form 1040 is single with no spouse or dependents reported on the tax return.

        Garciagodoy's 2015 Form 1040 reported two sources of income. The first source of

income was reported from wages, salaries, and/or tips totaling $293. The 2015 Form 1040

reports the $293 was paid to Garciagodoy by Greyhound Lines, Inc. Agent Peevey located a

record of the IRS receiving a 2015 Form W-2 Wage and Tax Statement from Greyhound Lines,

Inc. issued to Garciagodoy for total wages of $292. Agent Peevey recognizes a Form W-2 is the



                                                 3
          Case 3:19-cv-00067-DB Document 1 Filed 02/21/19 Page 4 of 9



form an employer issues to an employee and files with the IRS. The Form W-2 reports an

employee's calendar year wages and the amount of taxes withheld from the employee's wages.

       The second source of income reported on Garciagodoy' s 2015 Form 1040 was taxable

interest totaling $2,520,000. The 2015 Form 1040 reports two payers for the taxable interest.

The first was BBMC Properties, LLC ("BBMC") in the amount of $1,305,000, and the second

was Triple Tiger Investments, LP ("Triple") in the amount of $1,215,000.

       On June 13, 2016 Agent Peevey interviewed an employee ("E-l") of Uprising

Investments, LLC ("Uprising"). Uprising services real estate mortgages for BBMC. E-1 stated

BBMC provided $145,000 in financing to Garciagodoy on or about February 5, 2015 for the

purchase of a residence located at 9705 Eugenia Court, El Paso, Texas 79925. E-1 stated,

Garciagodoy made no payments towards the loan, and the residence was foreclosed on or about

August 4, 2015. E-1 stated, BBMC only loaned money to Garciagodoy, and they never paid any

interest income to Garciagodoy. E-1 was asked if BBMC paid $1,305,000 in interest income to

Garciagodoy during 2015, to which E- 1 responded that no interest was paid to Garciagodoy.

       On June 6, 2016, Agent Peevey interviewed an employee ("E-2") of Triple. E-2 stated,

Triple provided $135,500 in financing to Garciagodoy on or about December 30, 2014 for a

residence located at 10124 Cork Drive, El Paso, Texas 79925. E-2 stated, Garciagodoy made no

payments towards the loan, and the residence was foreclosed on or about August 6, 2015. E-2

stated, Triple only loaned money to Garciagodoy, and they never paid any interest income to

Garciagodoy. E-2 was asked if Triple paid $1,215,000 in interest income to Garciagodoy during

2015, to which E-2 responded no interest was paid to Garciagodoy.

       Garciagodoy's 2015 Form 1040 reported federal income tax withheld from W-2 and 1099

totaling $2,516,020. Agent Peevey discovered one record of federal income tax withholding
          Case 3:19-cv-00067-DB Document 1 Filed 02/21/19 Page 5 of 9



reported on a 2015 Form W-2 Wage and Tax Statement from Greyhound Lines, Inc. issued to

Garciagodoy totaling $20.     Agent Peevey also discovered two records of Form           1   099-OlD

(Original Issue Discount) filed with the IRS reporting withholding for Garciagodoy. The two

Form 1 099-OlDs reported the payers as BBMC and Triple, and reported withholding amounts of

$652,500 and $607,500, respectively. BBMC and Triple confirmed that they never prepared

Forms 1 099-OlD, or issued them to the IRS. BBMC and Triple also confirmed they never made

any payments to the IRS related to Garciagodoy. Agent Peevey knows, through experience and

knowledge, the legitimate purpose of a Form 1 099-OlD is to report information to the IRS when

an individual purchases a bond or note for less than face value. Agent Peevey also knows,

through experience and knowledge, that individuals will send Forms       1   099-OlD to the IRS to

illegitimately set-off or discharge debts using a fictitious line of credit. Agent Peevey, through

experience and knowledge, knows that one method individuals use to obtain fraudulent tax

refunds is to report amounts due to creditors as income, and the same or similar amounts as

withholding on a Form 1040 resulting in a large tax refund being claimed.       As a result of what

was reported as income and withholding on Garciagodoy's 2015 Form 1040 a refund of

$1,473,455 was claimed.

       On or about April 22, 2016, a United States Treasury check was issued to Garciagodoy in

the amount of $1,454,681.99 as a result of Garciagodoy's 2015 Form 1040 filed with the IRS.

The address printed on the tax refund check and where the tax refund check was mailed is 3019

Richmond Avenue, El Paso, Texas 79930. Agent Peevey obtained records from JP Morgan

Chase Bank ("Chase") and discovered the United States Treasury check was deposited into

Chase account XXXXX1397 ("Chase Account 1397") on or about April 25, 2016. The records

show the balance of Chase Account 1397 at the time of the deposit was $115.30. The signature



                                                5
           Case 3:19-cv-00067-DB Document 1 Filed 02/21/19 Page 6 of 9



card for Chase Account 1397 shows Garciagodoy as the sole owner of the account, and that the

account was opened on July 7, 2015. The personal address of Garciagodoy reported on the

signature card is 3019 Richmond Avenue, El Paso, Texas 79930.

        On July 8, 2016, Agent Peevey interviewed an employee ("E-3") with JP Morgan Chase

Bank in El Paso, Texas. E-3 positively identified Garciagodoy, and stated that on or about April

25, 2016, Garciagodoy came into the Chase Bank branch located at 201 E. Main Street, El Paso,

Texas 79901, and deposited a United States Treasury tax refund check in the amount of

$1,454,681.99 into Chase Account 1397.

        On or about April 27, 2016, Garciagodoy withdrew $1,453,000 out of Chase Account

1397.   Garciagodoy met with E-3 at the time of the withdrawal and opened two JP Morgan

Chase bank accounts including account XXXXX699O ("Chase Account 6990"). Agent Peevey

obtained records from JP Morgan Chase Bank for Chase Account 6990. The signature card for

Chase Account 6990 shows Garciagodoy as an owner of the account. The records show that on

or about April 27, 2016, Garciagodoy deposited $543,000 into Chase Account 6990, and on or

about May 2, 2016, $50,000 was wired out of Chase Account 6990 to JP Morgan Chase Bank

account XXXXX83 14 (Chase Account 8314).

        Agent Peevey obtained records from JP Morgan Chase for Chase Account 8314, which is

the same account the Respondent Property was seized from.        The signature card for Chase

Account 8314 shows Alicia Acosta ("Acosta") as the sole owner of the account, and the account

was opened on May 17, 2012. The records show $50,000 was wired into Chase Account 8314

on or about May 2, 2016. Before the $50,000 deposit was wired, Chase Account 8314 had a

balance of $2,351.53.
            Case 3:19-cv-00067-DB Document 1 Filed 02/21/19 Page 7 of 9



       On or about June 17, 2016, Acosta provided information to an IRS Revenue Officer,

which included a secured promissory noted dated October 28, 2014 in which Acosta loaned

$25,000 to Garciagodoy. On June 28, 2016 Acosta was interviewed by a Federal Bureau of

Investigations Task Force Officer, whereas she stated that since Garciagodoy took eighteen

months to pay back the money she loaned him, Garciagodoy agreed to pay Acosta $50,000.

Garciagodoy told Acosta the money was coming from an IRS tax refund that Garciagodoy had

received.

       Records for Chase Account 8314 show disbursements totaling $2,668.04, interest

deposits totaling $6.83, and other deposits totaling $119.99 subsequent to the $50,000 deposit

originating from Chase Account 6990. Records for Chase Account 8314 showed a balance of

$49,810.31 as of September 19, 2017.

       C. Seizure of the contents of Chase Account 8314

       Records obtained by Agent Peevey from JP Morgan Chase regarding Chase Account

8314 state the account was opened on May 17, 2012, and prior to the deposit of the $50,000

wired from Chase Account 6990 had a balance of $2,351.53 on deposit.

       On October 25, 2017, the Honorable Miguel A. Tones issued a Warrant to Seize Property

Subject to Forfeiture ("Seizure Warrant") under Title 18 U.S.C.   §   981 for United States currency,

not exceeding $50,000, in Chase Account 8314.

       On October 30, 2017, Agent Peevey executed the Seizure Warrant. Subsequently, JP

Morgan Chase provided a cashier's check bearing check number 4555994062 in the amount of

$49,810.70 in United States currency.




                                                7
           Case 3:19-cv-00067-DB Document 1 Filed 02/21/19 Page 8 of 9



        Based upon the foregoing, the Respondent Property is subject to forfeiture pursuant to

Title 18 U.S.C.   §   981(a)(1)(C), as property involved in violations of Title 18 U.S.C.   §sS   1343 and

1957.

                                                   V.
                                               PRAYER

        WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Property, that due notice, pursuant to Rule G(4), be

given to all interested parties to appear and show cause why forfeiture should not be decreed,'

that a warrant for an arrest in rem be ordered, that the Respondent Property be forfeited to the

United States of America, that the Respondent Property be disposed of in accordance with the

law, and for any such further relief as this Honorable Court deems just and proper.


                                                         Respectfully submitted,

                                                         JOHN F. BASH
                                                         United States Attorney for the
                                                         Western District of Texas


                                                 Byj               LQ /L
                                                         Krist M. Wade
                                                         Assistant United States Attorney
                                                         New Mexico Bar No. 8204
                                                         700 E. San Antonio Ave., Suite 200
                                                         El Paso, Texas 79901
                                                         Tel: (915) 534-6884
                                                         Fax: (915) 534-3461




'Appendix A, Notice of Complaint of Forfeiture, which is being filed along with this complaint,
will be sent to those known to the United States to have an interest in the Respondent Properties.
             Case 3:19-cv-00067-DB Document 1 Filed 02/21/19 Page 9 of 9



                                          VERIFICATION

       Special Agent, Patrick Peevey, declares and says that:

       I   am a Special Agent with the Internal Revenue Service, assigned to the El Paso Field

Office, and I am the investigator responsible for the accuracy of the information provided in this

complaint.

       I   have read the above Verified Complaint for Forfeiture and know the contents thereof

based upon my personal participation in the investigation, my conversations with others, and my

review of documents and other evidence. Based upon information and belief, the allegations

contained in the Verified Complaint for Forfeiture are true and correct. Because the Verified

Complaint is being submitted for the limited purpose of stating sufficiently detailed facts to

support a reasonable belief that the government will be able to meet its burden of proof at trial, it

does not contain every fact known by me or the United States. Where the actions, conversations,

and statements of others are related therein, they are related in substance and in part, unless

otherwise stated.

       I   declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

       Executed on this the 21st day of February, 2019.



                                        Special Agent Patrick'Peevey
                                        Internal Revenue Service
                                             Case 3:19-cv-00067-DB Document 1-1 Filed 02/21/19
                                                                                       rv"     Page 1 of 1
                                                                                                                                                                     "                BP!c'
3S44 (Res 1212)                                                                            CIVIL           COVER SHEEt'
                                                                                                                                                                                                                              as
The JS 44 civil cover sheet and the information contained herein neither
                                                                         replace nor supplement the
provided by local rules of court. This form, approved by the Judicial Conference
                                                                                  of the United States                                                                                 us         JkJurt                the
                                                                     NEXT PAGF OF THIS FORM)
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON

L (a) PLAINTIFFS
                                                                                                                                 DEFENDANTS
UNITED STATES OF AMERICA                                                                                                      Approximately $49, 810.70, in Deposit Fuids rOnierly on Deposit JP
                                                                                                                              Morgan Chase Bank Account Number XXXXX&314

                                                                                                                                 County   of Residence of First Listed F.)ërndant'
         (b) County of Residence of First Listed Plaintiff
                                                                                                                                                        (IN U.S. PLAINTIFI" CASES ONLY)
                                (EXCEPT IN U.S PL4INI'IFF CASES)
                                                                                                                                 NOTE:      INLANDCONDENINATIONCASES t'SETHI 1 ()CATIONOF
                                                                                                                                            THE TRACT OF LAND INVOLVED.                 -




                                                                                                                                  Attorneys (If Known
  (c) Attorneys (l'rm Name, Address, and Telephone Number)
Kristal M. Wade, Assistant United States Attorney
700 E. San Antonio, Suite 200
El Paso, Texas 79901              (915) 534-6884

II. BASIS OF JURISDICTION (Place an                                        "X" in One BoxOnly)                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place                                           "X" in One Box forPlaintiff
                                                                                                                                                                                                       cm



                                                                                                                             (For Diversity Cases Only)                                          and One Box for Iiefendant.)
                                                                                                                                                         PTF      DEF                                             PTF         DEF
         i         U.S Govermuent                     3     Federal Question
                                                                                                                                                                            Incorporated or Principal Place        D 4        7 4
                                                              (U.S. Government Not a Party)                         Citizen of This State                    I          I
                      Plaintiff                                                                                                                                               of Business In This State

                                                                                                                    Citizen of Another State                 2          2   Incorporated and Pnncipal Place            5           5
         2         U.S. Government                    4     Diversity
                                                              (Indicate Ct/tzen.ehip   ofParties mi/em III)                                                                    of Business In Another State
                     Defendant
                                                                                                                                                                             Foreign Nation                             6          6
                                                                                                                    Citizen or Subject of a                  3          3
                                                                                                                      Foreign Country

                   NATIJRE OF           SIJITIPIm'eon "yin (Sm Roe (Ink,
 IV.
                                                                               TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                         OThER STATUTES                 1
                      CONTRACT
                                                                                                                            625 Drug Related Seizure             422 Appeal 28 USC 158                375 False Claims Act
         I    lO   Insurance                         PERSONAL INJURY                     PERSONAL INJURY
                                                                                                                                of Properly 21 USC 881           423 Withdrawal                       400 State Reapportionment
         120 Marine                                  310 Airplane                        365 Personal lnjuiy -
                                                                                                                            690 Other                                28 USC 157                       410 Antitrust
         130 Miller Act                              315 Airplane Product                    Product Liability
                                                                                                                                                                                                      430 Banks and Banking
         140 Negotiable Instrunteni                      Liability                       367 Health Care
                                                                                                                                                                 PROPERTY R1C.HTS                     450 Commerce
         150 Recovery of Overpayment                 320 Assault, Libel &                    Pharmaceutical
                                                                                                                                                                 820 Copyrights                       460 Deportation
                   & Enforcement of Judgment             Slander                             Personal Injury
                                                                                                                                                                 830 Patent                           470 Racketeer Influenced aiad
             151   Medicare Act                      330 Federal Employers'                  Product Liability
                                                                                                                                                                 840 Trademark                            Corrupt Organizations
             152 Recovery of Defaulted                   Liability                       368 Asbesios Personal
                                                                                                                                                                                                      480 Consumer Credit
                 Student Loans                       340 Marine                               Injury Product
                                                                                              Liability                              lABOR                       SOCIAL SF'CI RITY                    490 Cable Sat TV
                 (Excludes Veterans)                 345 Marine Product
                                                                                                                            710 Fair Labor Standards             861 HIA (1395ff)                     850 Securities Commodities
             153 Recovery of Overpayment                 Liability                      PERSONAL PROPERTY
                                                                                                                                Act                              862 Black Lung (923)                      Exchange
                 of Veteran's Benefits               350 Motor Vehicle                    370 Other Fraud
                                                                                                                    J       720 Labor/Management                 863 DIWC DIWW (4O5(g))               890 Other Statutory Actions
             160 Stockholders' Suits                 355 Motor Vehicle                    371 Truth in Lending
     J
                                                                                                                                Relatioias                       864 SSID Tille XVI                   891 Agricaltural Acts
             190 Other Contract                          Produci Liability                380 Other Personal
                                                                                              Property Damage               740 Railway Labor Act                865 RSI (405(g))                     893 Environmental Matters
             195 Contract Product Liability          360 Other Personal
                                                                                                                            751 Family and Medical                                                    895 Freedom of Information
             196    Franchise                            Injury                           385 Property Damage
                                                                                                                                Leave Act                                                                 Act
                                                     362 Personal tigury -                   Produci Liability
                                                                                                                            790 Other Labor Litigation                                                896 Arbitration
                                                         Medical Malpractice
                                                                                                                            791 Employee Retirement              FEDERAL 'fAX SUITS                   899 Administrative Procedure
                 REAL PROPERTY                            CIVIL RICHTS                  PRISONER PETiTIONS
 I
                                                                                                                                Income Security Act              870 Taxes (US. Plaintiff                  Act/Review or Appeal of
             210 Land Condemnation                   440 Other Ciil Rights               Habeas Corpus:
                                                                                                                                                                     or Defendant)                         Agency Decision
             220 Foreclosure                         441 Voting                           463 Alien Delainee
                                                                                                                                                                 871 IRSThird Party                    950 Constitutionality of
             230 Rent Lease & Ejectmeiat             442 Employment                       510 Motions to Vacate
                                                                                                                                                                     26 USC 7609                           State Statutes
             240 Torts 10 Land                       443 Housing!                             Sentence
             245 Tort Product Liability                  Accommodations                   530 General
                                                     445 Amer. w/Disabilities -           535 Death Penalty                      IMMIGRATIOI's
             290 All Other Real Properly
                                                         Employment                       Other:                        I   462 Naturalizalion Application
                                                     446 Amer. w/Disabilities -           540 Mandamus & Other              465 Other Immigration
                                                         Other                            550 Ci'sil Rights                     Actions
                                                     448 Education                        555 Prison Condition
                                                                                          560 Civil Deiauiee -
                                                                                              Conditions of
                                                                                              Conflnenaent

     V. ORIGIN                   (Place an   "X" in One Box Only)
                                                                                       Remanded from               4 Reinstated or              5   Transferred from              6   Multidistrict
              I     Original             2     Removed from                    3
                                                                                                                                                                                      Litigation
                                                                                       Appellate Court               Reopened                       Another District
                    Proceeding                 State Court
                                                                                                                                                             diversity).
                                                          Cite the U S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless
                                                          18 U.S.C. § 981(a)(1)(C)
     VI. CAUSE OF ACTION                                  Brief description of cause:
                                                          Wire Fraud and Money Laundering (18 U.S.C. § 1343 and 1957)
                                                                                                                DEMAND $                                     CHECK YES only                      if demanded in complaint
     VII. REQUESTED IN                                         CHECK IF THIS IS A CLASS ACTION
                                                                                                                                                                            JURY DEMAND:                    Yes         No
          COMPLAINT:                                           UNDER RULE 23, F.R Cv.P

     VIII. RELATED CASE(S)
           IF ANY
                                                             (See instructions,);
                                                                                        JUDGE DAVID BRIONES                                                       DOCKET NUMBER 3:17-CR-2152-DB

     DATE
     02/21/2019                                       L           tkA...




                                                                                              APPLYING IFP                                      JUDGE                                  MAG JUDGE
              RECEIPT 6                         AMOUNT
         Case 3:19-cv-00067-DB Document 1-2 Filed 02/21/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION                      ..Ut     C.




UNITED STATES OF AMERICA,

   PETITIONER,
                                                              fiD BFONES
                                                  §
APPROXIMATELY $49,810.70, IN                      §   CIVIL ACTION NO.
FUNDS FOMERLY ON DEPOSIT IN JP
MORGAN CHASE BANK ACCOUNT
NUMBER XXXXX8314,
                                                                                   UU67
   RESPONDENT.                                    I


                      NOTICE OF COMPLAINT FOR FORFEITURE

       On February 21, 2019, the United States of America, by and through its United States

Attorney for the Western District of Texas and the undersigned Assistant United States Attorney,

filed a Verified Complaint for Forfeiture against the property described below, which is also

specifically described in the Verified Complaint for Forfeiture, and which is subject to forfeiture

to the United States pursuant to Title 18 U.S.C.      §   981(a)(l)(C), as property involved in the

violation of Title 18 U.S.C.   §   1343 and 1957, namely:

        Approximately $49,810.70, in funds formerly on deposit in JP Morgan Chase Bank
        account number XXXXX8314,

hereinafter referred to as the "Respondent Property."

       Pursuant to Rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions, notice to any person who reasonably appears to be a potential

claimant shall be by direct notice. Accompanying this notice is the Verified Complaint for

Forfeiture which has been filed in this cause and which describes the Respondent Property.

Pursuant to Supplemental Rule G(4)(b), any person claiming an interest in the Respondent
          Case 3:19-cv-00067-DB Document 1-2 Filed 02/21/19 Page 2 of 2




Property who has received direct notice of this forfeiture action must file a Claim in compliance

with Rule G(5)(a), with the court within thirty-five (35) days after the notice was sent, if

delivered by mail (if mailed, the date sent is provided below), or within 35 days of the date

of delivery, if notice was personally served. An Answer or motion under Rule 12 of the

Federal Rules of Civil Procedure must then be filed within twenty-one (21) days of the Claim

being filed. The Claim and Answer must be filed with the Clerk of the Court, 525 Magoffin,

Suite 105, El Paso, Texas 79901, and copies of each must be served upon Assistant United States

Attorney Kristal M. Wade, 700 E. San Antonio Ave., Suite 200, El Paso, Texas 79901, or default

and forfeiture will be ordered.    See   Title 18 U.S.C.   §   983(a)(4)(A) and Rule G(5) of the

Supplemental Rules for Admiralty or Maritime Claim and Asset Forfeiture Actions.

       Failure to follow the requirements set forth above will result in a judgment by default

taken against you for the relief demanded in the complaint.


DATE NOTICE SENT:


                                                     JOHN F. BASH
                                                     United States Attorney
                                                     for the Western District of Texas


                                                     Kristal M. Wade
                                                     Assistant United States Attorney
                                                     New Mexico Bar No. 8204
                                                     700 E. San Antonio Ave., Suite 200
                                                     El Paso, TX 79901
                                                     Tel: 915-534-6884
                                                     Fax: 915-534-3461




                                                 2
                                                                                           Appendix A
     Case 3:19-cv-00067-DB               Document 1-3 Filed 02/21/19 Page 1 of 2
 CE VED
EB 2                       UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
     PETITIONER,                                 §
                                                 §   u               jjb
v.                                               §
                                                 §
APPROXIMATELY $49,810.70, IN                     §
FUNDS FOMERLY ON DEPOSIT IN JP                   §
MORGAN CHASE BANK ACCOUNT                        §
NIJMBER XXXXX8314,                               §
                                                 §
     RESPONDENT.                                 §


                    WARRANT FOR THE ARREST OF PROPERTIES

TO THE INTERNAL REVENUE SERVICE OR OTHER AUTHORIZED LAW
ENFORCEMENT OFFICER OR ANY OTHER PERSON OR ORGANIZATION
AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

       WHEREAS, on February 21, 2019, Petitioner United States of America, by its attorneys,

John F. Bash, United States Attorney for the Western District of Texas, and Assistant United

States Attorney Kristal M. Wade, filed a Verified Complaint for Forfeiture in the United States

District Court for the Western District of Texas, against Approximately $49,810.70, in funds

formerly on deposit in JP Morgan Chase bank account number XXXXX83 14, seized on or about

October 30, 2017, in El Paso, Texas, in the Western District of Texas (hereinafter referred to as

the "Respondent Property"), alleging that the Respondent Property is subject to forfeiture to the

United States of America pursuant to Title 18 U.S.C.     §   981(a)(1)(C), as property involved in the

violation of Title 18 U.S.C.   §   1343 and 1957, and
          Case 3:19-cv-00067-DB Document 1-3 Filed 02/21/19 Page 2 of 2


       WHEREAS an Order has been entered by the United States District Court for the

Western District of Texas that a Warrant for Arrest of Property be issued as prayed for by

Petitioner United States of America,

       YOU ARE THEREFORE COMMANDED to arrest the Respondent Property as soon as

practicable by serving a copy of this warrant on the custodian in whose possession, custody or

control the Respondent Property is presently found, and to use whatever means may be

appropriate to protect and maintain it in your custody until further order of this Court, including

designating a substitute custodian or representative for the purposes of maintaining the care and

custody of the Respondent Property and to make a return as provided by law.



       SIGNED this          day of February, 2019.


                                                     JEANNETTE J. CLACK
                                                     United States District Clerk
                                                     Western District of Texas



                                                     Deputy




                                                 2
             Case 3:19-cv-00067-DB Document 1-4 Filed 02/21/19 Page 1 of 2

RECEIVED                       UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
     -EB 2   1 2O1                   EL PASO DIVISION

                         AMERICA,

     PETITIONER,

V.
                                                    ,JJL,"L
                                                       !
                                                                        nr
                                                                      JrVJ           t)
APPROXIMATELY $49,810.70, IN                        CI%qLACTINO.
FUNDS FOMERLY ON DEPOSIT IN JP
MORGAN CHASE BANK ACCOUNT                                                                      37
NUMBER XXXXX8314,

     RESPONDENT.

                     ORDER FOR WARRANT OF ARREST OF PROPERTY

        WHEREAS, on February 21, 2019, Petitioner United States of America, by its attorneys,

John F. Bash, United States Attorney for the Western District of Texas, and Assistant United

States Attorney Kristal M. Wade, filed a Verified Complaint for Forfeiture in the United States

District Court for the Western District of Texas, Approximately $49,810.70, in funds formerly

on deposit in JP Morgan Chase bank account number XXXXX83 14, seized on or about October

30, 2017, in El Paso, Texas, in the Western District of Texas (hereinafter referred to as the

"Respondent Property"), alleging that the Respondent Property is subject to forfeiture to the

United States of America pursuant to Title 18 U.S.C.       §   981(a)(1)(C), as property involved in the

violation of Title 18 U.S.C.   §   1343 and 1957,

        IT IS THEREFORE ORDERED that a Warrant for the Arrest of Property against the

Respondent Property issue as prayed for, and that the Internal Revenue Service, or any other law

enforcement officer, or any other person or organization authorized by law to enforce the

warrant, be commanded to arrest the Respondent Property and take it into possession for safe

custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil Procedure, until
          Case 3:19-cv-00067-DB Document 1-4 Filed 02/21/19 Page 2 of 2


further order of the Court, and to use whatever means may be appropriate to protect and maintain

it in their custody, including designating a substitute custodian or representative for the purposes

of maintaining the care and custody of the Respondent Property, and to make a return as

provided by law.



       SIGNED this           day of February, 2019.




                                                      UNITED STATES DISTRICT JUDGE




                                                 2
